[NOT FOR PUBLICATION]

                UNITED STATES COURT OF APPEALS
                    FOR THE FIRST CIRCUIT
                                         

No. 97-2202

                            IN RE:

                        FRIEDRICH LU,

                         Petitioner.
                                         

         APPEAL FROM THE UNITED STATES DISTRICT COURT

              FOR THE DISTRICT OF MASSACHUSETTS

      [Hon. George A. O'Toole, Jr., U.S. District Judge]                                                                   

                                         

                            Before

                    Torruella, Chief Judge,                                                      
               Selya and Stahl, Circuit Judges.                                                          

                                         

Friedrich Lu on brief and petition for mandamus pro se.                        

                                         

                      NOVEMBER 19, 1997
                                         

     Per  Curiam.   For the  reasons  stated in  the district                            

court order, appellant's complaint properly was dismissed for

want  of federal subject matter jurisdiction and the district

court could not enjoin enforcement  of the state court order.

Further, we find no basis for mandamus relief here.

     The  judgment is affirmed, and the petition for mandamus                                          

is denied.  See 1st Cir. Loc. R. 27.1.                             

                             -2-